DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/22 has been entered.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 33, 47-49, 51-53, 55-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al. (US 20160310077 A1) hereinafter known as Hunter in view of Von Arx et al. (US 20060116744 A1) hereinafter known as Von Arx.
Regarding claim 33 Hunter discloses a knee prosthesis for implanting in a knee of a host, (Figures 14-15; this is stated as an intended use of the “knee prosthesis”. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). Since Hunter’s knee is considered capable of meeting the intended use, it anticipates the intended use language. See also Figure 14.) the prosthesis comprising:
a tibial extension (Figure 15d) comprising a coupling section (Figure 15d item T3), the extension coupled to a tibial plate (Figure 15c item t1) by way of a the coupling section, 
where a receptacle is located within the tibial extension and implantable reporting processor disposed in the receptacle ([0011], [0251]); and, 
wherein the implantable reporting processor comprises a sensor configured to monitor host activity by making measurements ([0011] “one or more sensors”; [0016]), a memory configured to store the measurements ([0030]), and a radio circuit and antenna that is configured to transmit the measurements to a location outside of the host (Figure 1 item 22), 
and a battery disposed in the receptacle and coupled to the implantable reporting processor which provides energy to the processor ([0089]),
but is silent with regards to a processing circuit which is configured to activate the sensor to make measurements based on an energy consumption profile that specifies a plurality of different time periods and a different respective maximum energy consumption for each of the plurality of different time periods.
However, regarding claim 33 Von Arx teaches wherein a processing circuit is able to activate electronic devices over different time periods so that there are different respective maximum energy consumption for each of the plurality of different time periods ([0006], [0026], [0031], [0041] the processor powers up and activates over specific duty cycles so that there is a minimum amount of energy consumed during one time period and a maximum amount of energy consumed during another time period). Hunter and Von Arx are involved in the same field of endeavor, namely implantable medical devices with powered components. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the knee of Hunter so that power could be optimized such as is taught by Von Arx in order to allow the prosthesis to conserve power, thus optimizing the energy intake of the prosthesis and increasing efficiency. 
Regarding claim 47 the Hunter Von Arx Combination teaches the knee of claim 33 substantially as is claimed,
wherein the Combination further teaches a summation of the maximum energy consumption does not exceed a total energy the battery is configured to provide the implanted processor (this is considered inherent, or at the very least obvious, since the device of the Combination wouldn’t actually work if the summation of power exceeded that which the battery is configured to provide).
Regarding claim 48 the Hunter Von Arx Combination teaches the knee of claim 33 substantially as is claimed,
wherein Von Arx further teaches one of the different time periods comprises a first portion during which the circuit activates the energy-consuming devices (sensor of the Combination) to activate (take measurements of the Combination) in a lower-power mode of energy consumption ([0049] when power is severely limited, the systems turn on in cycles to check whether or not the powered device is needed; [0085] lower power duty cycle).
Regarding claim 49 the Hunter Von Arx Combination teaches the knee of claim 48 substantially as is claimed,
wherein Hunter further discloses the sensor comprises a first set of sensors ([0011], [0016] multiple sensors are present which measure multiple characteristics). The Combination is understood to teach the activation of the first set of sensors based on the Combination explained in the rejection to claims 33 and 48 above.
Regarding claim 51 the Hunter Von Arx Combination teaches the knee of claim 49 substantially as is claimed,
wherein Hunter further discloses the first set of sensors comprises at least one accelerometer ([0015]).
Regarding claim 52 the Hunter Von Arx Combination teaches the knee of claim 33 substantially as is claimed,
wherein Von Arx further teaches one of the different time periods comprises a second portion during which the circuit activates the energy-consuming devices (sensor of the Combination) to activate (take measurements of the Combination) in a high-power mode of energy consumption ([0085]).
Regarding claim 53 the Hunter Von Arx Combination teaches the knee of claim 52 substantially as is claimed,
wherein Hunter further discloses the sensor comprises a first set of sensors ([0011], [0016] multiple sensors are present which measure multiple characteristics). The Combination is understood to teach the activation of the first set of sensors based on the Combination explained in the rejection to claims 33 and 52 above.
Regarding claim 55 the Hunter Von Arx Combination teaches the knee of claim 53 substantially as is claimed,
wherein Hunter further discloses the first set of sensors comprises at least one accelerometer ([0015]), and at least on gyroscope ([0252]).
Regarding claim 56 the Hunter Von Arx Combination teaches the knee of claim 33 substantially as is claimed,
wherein Von Arx further teaches the timing circuit is configured to activate a processor based on a first schedule and activate communications devices based on a second schedule different from the first schedule ([0028] the timers 180a, 180b are coupled to controllers and define the duty cycles. [0034] the powering up of the communications device (e.g. transmitter) is not linked directly to the powering up of the other electronics devices but rather is turned on after, or not at all, or some other programmable schedule). 
Regarding claim 57 the Hunter Von Arx Combination teaches the knee of claim 56 substantially as is claimed,
wherein Von Arx further teaches the number of times of activation of the electronic devices is greater than a number of times of activation of the communication devices ([0028] the timers 180a, 180b are coupled to controllers and define the duty cycles. [0034] the powering up of the communications device (e.g. transmitter) is not linked directly to the powering up of the other electronics devices but rather is turned on after, or not at all (e.g. less times).).
Regarding claims 58-61 the Hunter Von Arx Combination teaches the knee of claim 33 substantially as is claimed,
wherein the Combination teaches the different time periods comprise a first, second, and third time periods (see the explanation/rejection to claims 48 and 52 above along with [0031] the states are programmable in time intervals: there are an infinite number of time intervals which might be programmed), 
but is silent with regards to which one is longer (or the first time period being at least one month, third time period being at least one year).
However, regarding claims 58-61, Von Arx teaches the time intervals can be programmable ([0031]). Accordingly, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the knee of the Hunter Von Arx Combination and specify specific time periods as being over a month and/or over a year. Von Arx teaches that the amount of time can vary been high and lower power modes, and that this amount of time can be programmed as desired. Any specific time period range is optimally determinable by the person of ordinary skill based on the battery life, implant life, energy requirements of the implantable sensors/circuitry, etc. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
 
Claims 50, 54, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter in view of Von Arx as is applied above, as is evidenced by McCracken (US 4161782 A).
Regarding claims 50 and 54 the Hunter Von Arx Combination teaches the knee of claim 49 substantially as is claimed,
but is silent with regards to the first set of sensors being configured to make measurements at a low-resolution sampling rate during the first portion and at a high-resolution sampling rate during the second portion.
However, regarding claims 50 and 54 McCracken teaches that low-resolution sampling rates consume less energy than high-resolution (Column 6 lines 23-31). Since Von Arx teaches the desirability of reduction of power consumption during certain time periods, and Hunter teaches the desirability of sensor measurements being taken, the Combination is understood to make obvious the use of low-resolution sampling rates such as is taught by McCracken.
Regarding claim 62 see the rejection to claims 50 and 54 above.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/15/22 prompted the new ground(s) of rejection presented in this Office action.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/23/22